                                                                                       FILED
                                                                              2019 Apr-12 AM 10:56
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

WILLIAM JASON PARMLEY,                       )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )   Case No.: 5:19-cv-00129-LSC-SGC
                                             )
CITY OF MADISON, et al.,                     )
                                             )
         Defendants.                         )

                            MEMORANDUM OPINION
         The magistrate judge filed a report on March 4, 2019, recommending this

action be dismissed without prejudice for lack of prosecution. (Doc. 4). Although

the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen (14) days, no objections have been received by the

court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED and the recommendation is ACCEPTED. Therefore, this action is

due to be dismissed without prejudice for lack of prosecution.

         A Final Judgment will be entered.
DONE and ORDERED on April 12, 2019.



                            _____________________________
                                   L. Scott Coogler
                             United States District Judge
                                                        160704




                           2
